        Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 1 of 28 Page ID #:1
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                         Central District of California

             In the Matter of the Search of
         (Briefly describe the property to be searched
          or ident(uj, the person by name and address)                           Case No. 2:19-MJ-05228
     6713 Agra Street, Commerce, California 90040


                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identtb) the person or describe the
property to be searched and give its location):

                                                                 See Attachment A

located in the              Central               District of            California           , there is now concealed (identifil the
person or describe the property to be seized):

                                                                See Attachment B

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                  evidence of a crime;
                [V( contraband, fruits of crime, or other items illegally possessed;
                CI property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                        Offense Description
                                                   21 U.S.C. § 841(a)(1) (possession with intent to distribute controlled substances)
                                                   and 21 U.S.C. § 846 (conspiracy and attempt to distribute controlled substances)


          The application is based on these facts:
                                                                 See Attached Affidavit

          El Continued on the attached sheet.
          CI Delayed notice of        days (give exact ending date if more than 30 days:                              ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                              Applicant's signature

                                                                                      Joshua Gilliano, Special Agent, DEA
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:            12/09/2019
                                                                                                Judge's signature

City and state: Los Angeles, California                                        Hon. Jean P. Rosenbluth, U.S. Magistrate Judge
                                                                                             Printed name and title
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 2 of 28 Page ID #:2



                             ATTACHMENT A
PREMISES TO BE SEARCHED
     The premises located at 6713 Agra Street, Commerce,

California, 90040 (the "SUBJECT PREMISES").        The SUBJECT

PREMISES is a single story residence, with a green stucco finish

and white wood trim.    The SUBJECT PREMISES has a grey composite

roof and attached garage with a white metal roll-up door.          Red

brick pillars and white wrought iron fencing enclose the front

yard and driveway of the SUBJECT PREMISES, accessible by a

pedestrian gate and a driveway gate.       The numbers "6 133" are

visible affixed to the exterior of the residence, to the left of

the front door, and "6713" painted on the curb left of the

driveway.   The search shall include all sheds and storage units,

and any vehicles parked on the curtilage of the SUBJECT

PREMISES.




     3   It appears that the "7" has fallen off.
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 3 of 28 Page ID #:3




                             ATTACHMENT B

I.   ITEMS TO BE SEIZED
     1.   The items to be seized are the fruits,

instrumentalities, and evidence of violations of Title 21,

United States Code, Section 846 (Conspiracy to Distribute and

Possess with Intent to Distribute Controlled Substances) and

Title 21, United States Code, Section 841(a)(1) (Distribution

and Possession with Intent to Distribute Controlled Substances)
(collectively, the "Subject Offenses"), namely:

          a.    Any controlled substance, including, but not

limited to fentanyl;

          b.    Any items, paraphernalia, or precursors commonly

used for manufacturing, distributing, packaging, and/or weighing

controlled substances, including, but not limited to: cutting
agents, plastic baggies, hot plates, beakers, pill presses, and

scales and other weighing devices;

          c.    Any items used in the packaging of currency for

consolidation and transportation, including, but not limited to:

money-counting machines, money wrappers, rubber bands, duct tape

or wrapping tape, plastic wrap, and plastic sealing machines;
          d.    Any records, documents, programs, applications,

or materials showing payment, receipt, concealment, transfer, or

movement of money generated from the sale of fentanyl or other
controlled substances, including but not limited to: bank

account records, wire transfer records, bank statements, pay-owe

sheets, receipts, safe deposit box keys and records, money
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 4 of 28 Page ID #:4




containers, financial records, and notes, including documents

written in vague or coded language;
          e.      Any drug or money ledgers, drug distribution or

customer lists, drug supplier lists, correspondence, notations,

logs, receipts, journals, books, records, and other documents

noting the price, eighteen, and/or times when controlled

substances were obtained, transferred, sold, distributed, and/or

concealed;
          f.      Any United States currency over $1,000 or bearer

instruments worth over $1,000 (including cashier's checks and

traveler's checks);

             g.   Any records, documents, programs, applications,

or materials reflecting the purchase or lease of real estate,

vehicles, precious metals, jewelry, or other items;
             h.   Any records, documents, programs, applications,

or materials reflecting the names, addresses, telephone numbers,

or communications of members or associates involved in drug

trafficking activities, including but not limited to: personal
telephone books, address books, telephone bills, photographs,

videotapes, facsimiles, personal notes, receipts, and documents;
             i.   Any indicia of occupancy, residency, or ownership

of the SUBJECT PREMISES and things described in the warrant,

including, but not limited to: forms of personal identification,

records relating to utility bills, telephone bills, loan payment

receipts, rent receipts, trust deeds, lease or rental

agreements, addressed envelopes, escrow documents, keys,

letters, mail, canceled mail envelopes, or clothing; and

                                   ii
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 5 of 28 Page ID #:5




          a.    Documents and records reflecting the identity of,

contact information for, communications with, or times, dates or

locations of meetings with co-conspirators, sources of supply of

controlled substances or firearms, or drug or firearms
customers, including calendars, address books, telephone or

other contact lists, pay/owe records, distribution or customer

lists, correspondence, receipts, records, and documents noting

price, quantities, and/or times when drugs, guns, or ammunition,

were bought, sold, or otherwise distributed, whether contained
in hard copy correspondence, notes, emails, text messages,

photographs, videos (including items stored on digital devices),
or otherwise;

          b.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls;
          c.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written

communications sent to or received from any of the digital

devices and which relate to the above-named violations;

          d.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,

Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

                                   iii
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 6 of 28 Page ID #:6



SMS text, email communications, or other text or written

communications sent to or received from any digital device and

which relate to the above-named violations;

          e.    Audio recordings, pictures, video recordings, or
still captured images related to the purchase, sale,

transportation, or distribution of drugs, firearms, or

ammunition;

          f.    Contents of any calendar or date book;

          g.    Global Positioning System ("GPS") coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations; and

          h.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offenses, and forensic copies thereof.

          i.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                ii. evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,




                                   iv
 Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 7 of 28 Page ID #:7



as well as evidence of the presence or absence of security

software designed to detect malicious software;

                 iii. evidence of the attachment of other devices;

                 iv. evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                 v.    evidence of the times the device was used;

                 vi. passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                 vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                 viii.       records of or information about

Internet Protocol addresses used by the device;

                 ix. records of or information about the device's

Internet activity, including firewall logs, caches, browser

history and cookies, "bookmarked" or "favorite" web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

     2.    As used herein, the terms "records," "documents,"

"programs," "applications," and "materials" include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.



                                     v
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 8 of 28 Page ID #:8




      3.   As used herein, the term "digital device" includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,
monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICES
      4.   In searching digital devices (or forensic copies

thereof), law enforcement personnel executing this search
warrant will employ the following procedure:

           a    Law enforcement personnel or other individuals

assisting law enforcement personnel (the "search team") will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) and/or forensic image(s)

thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location.        The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant.         The


                                   vi
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 9 of 28 Page ID #:9



government will not search the digital device(s) and/or forensic

image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.

          b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.    The search team may also search for and

attempt to recover deleted, "hidden," or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                ii. The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                iii. The search team may use forensic examination

and searching tools, such as "EnCase" and "FTK" (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.
          c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime

                                   vii
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 10 of 28 Page ID #:10



was encountered, including how it was immediately apparent
contraband or evidence of a crime.

           d.    If the search determines that a digital device

does not contain any data falling within the list of items to be
seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.
           e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.
           f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the
other items to be seized (after the time for searching the

device has expired) absent further court order.

           g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files
contained therein is/are encrypted.

           h.    After the completion of the search of the digital

devices, the government shall not access digital data falling



                                   viii
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 11 of 28 Page ID #:11



outside the scope of the items to be seized absent further order
of the Court.

        5.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

             a.   Any digital device capable of being used to
commit, further, or store evidence of the offense(s) listed

above;

             b.   Any equipment used to facilitate the
transmission, creation, display, encoding, or storage of digital

data;

             c.   Any magnetic, electronic, or optical storage

device capable of storing digital data;

             d.   Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

             e.   Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or
indirect communication with the digital device;

             f.   Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

             g•   Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.

        6.   During the execution of this search warrant, law
enforcement is permitted to: (1) depress BARELA's thumb- and/or


                                    ix
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 12 of 28 Page ID #:12



fingers onto the fingerprint sensor of the digital device (only

when the device has such a sensor), and direct which specific

finger(s) and/or thumb(s) shall be depressed; and (2) hold the

device in front of BARELA's face with his eyes open to activate

the facial-, iris-, or retina-recognition feature, in order to

gain access to the contents of any such device.          In depressing a

person's thumb or finger onto a device and in holding a device

in front of a person's face, law enforcement may not use

excessive force, as defined in Graham v. Connor, 490 U.S. 386

(1989); specifically, law enforcement may use no more than

objectively reasonable force in light of the facts and

circumstances confronting them.

      7.   The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

a'pply to any search of digital devices pursuant to any other

court order.
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 13 of 28 Page ID #:13




                                AFFIDAVIT
      I, Joshua Gilliano, being duly sworn, declare and state as

follows:

                       I.    PURPOSE OF AFFIDAVIT
      1.     This affidavit is made in support of an application

for a warrant to search the 6713 Agra Street, Commerce,

California 90040 (the "SUBJECT PREMISES"), as described more

fully in Attachment A.      The requested search warrant seeks

authorization to seize evidence, fruits, or instrumentalities of

violations of 21 U.S.C. § 841(a)(1) (possession with intent to

distribute controlled substances) and 21 U.S.C. § 846

(conspiracy and attempt to distribute controlled substances)

(the "Subject Offenses"), as described more fully in Attachment

B.   Attachments A and B are incorporated herein by reference.

      2.     The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and
information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there
is sufficient probable cause for the requested search warrant,

and does not purport to set forth all of my knowledge of or

investigation into this matter.       Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

                       II. BACKGROUND OF AFFIANT
      3.     I am a Special Agent ("SA") with the United States

Drug Enforcement Administration ("DEA").        I have been employed

by the DEA since April 2019.       I am currently assigned to the
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 14 of 28 Page ID #:14



DEA's Los Angeles Field Division, Southern California Drug Task
Force, High Intensity Drug Trafficking Area, Group 42 which is

comprised of agents and officers from federal, state, and local

agencies who are assigned to investigate large-scale drug

trafficking.

      4.    During the course of my employment with the DEA, I

have received several hundred hours of comprehensive, formal

instruction on topics such as drug identification, money

laundering techniques, patterns of drug trafficking, complex

conspiracies, the exploitation of drug traffickers'

telecommunications devices, surveillance, and other

investigative techniques.      I have assisted in investigations

into the unlawful importation, manufacture, possession with

intent to distribute, and distribution of drugs and other

controlled substances, and conspiracies involving drugs and

controlled substance offenses.       I have been involved in drug-

related surveillances that resulted in the seizure of drugs and
other evidence.    I have used a variety of investigative

techniques and resources, including, but not limited to,

surveillance, confidential sources, undercover operations, and

wire intercept communications analysis in Title III wiretap

investigations.

      5.   In addition, I am presently working with SA Robert

Thomas, who has been employed by DEA since November 2009.

During SA Thomas's employment with DEA, he has conducted

numerous investigations involving unlawful importation,

exportation, manufacture, possession with intent to distribute

                                     2
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 15 of 28 Page ID #:15




and distribution of narcotics, the laundering of narcotics

proceeds and monetary instruments derived from narcotics

activities, and conspiracies associated with narcotics offenses.

      6.   Based on the above training and experience, and

conversations with SA Thomas, I have a thorough working
knowledge of the means and methods used by persons involved in

the use, possession, transportation, distribution and sale of

controlled substances and the motivation of persons involved in
these crimes.

                    III. SUMMARY OF PROBABLE CAUSE
      7.   On two separate occasions, on August 23 and on

December 4, 2019, Manuel Angelo BARELA ("BARELA") sold

quantities of counterfeit OxyContin to a confidential source

working for the San Gabriel Police Department ("SGPD") (the

"CS"), who was posing as a customer.' Laboratory tests confirmed
that 18 pills sold by BARELA to the CS on August 23, 2019

contained fentanyl.     Subsequently, 28 pills sold by BARELA to

the CS on December 4, 2019, while still pending lab analysis,
are consistent in size, shape, and color, with the previous

seizure.   In both of these instances, BARELA both exited from

and returned to the SUBJECT PREMISES before and after these



     1 The CS is a subject in an ongoing, uncharged federal
narcotics investigation, suspected of distributing narcotics
including fentanyl, who is cooperating with the SGPD and DEA in
return for unspecified sentencing consideration. The CS has
received no monetary compensation or other benefits from the DEA
or SGPD. The CS has no adult or juvenile convictions. The
information provided by the CS has been corroborated by law
enforcement by surveillance and verification through public and
law enforcement databases.

                                     3
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 16 of 28 Page ID #:16



transactions.     In addition, based on records checks, I believe
that BARELA lives at the SUBJECT PREMISES.

                   IV.   STATEMENT OF PROBABLE CAUSE
      8.     Based on my training and experience, investigation in
this case, personal observations as part of the surveillance

team, review of law enforcement reports, review of text

messages, and conversations with other law enforcement officers
and the CS, I am aware of the following:

      A.   BARELA Agrees to Sell Pills to the CS
      9.     From SA Thomas's conversations with the CS and review

of the CS's text messages, I know that on or about August 22,

2019, BARELA and the CS, who was posing as an illicit pill

customer, negotiated the sale of 18 pills for $200.          BARELA had

sold illicit pills of apparent OxyContin to the CS on prior
instances, and the CS understood that BARELA understood the 18

pills would also be apparent OxyContin.

      10. At the direction of law enforcement agents, the CS

discussed the details of this transaction with BARELA in a

series of recorded text messages.        BARELA and the CS agreed to

meet on August 23, 2019 for the sale.        The location for this

transaction, though not specifically discussed, was the corner

of Agra Street and Emil Avenue in Commerce, California 90040

(the "Corner").    According to the CS, BARELA and the CS would

typically conduct the sales at the Corner, unless agreed

otherwise.    I know from personal observation that the SUBJECT

PREMISES is the second residence on Agra Street east of the

Corner.

                                     4
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 17 of 28 Page ID #:17




        B.     BARELA Sells 18 Pills to the CS on August 23, 2019
        11. Based on SA Thomas's conversations with other law

enforcement officers and personal observations, I know that law

enforcement officers searched the CS and his/her car for

narcotics and other contraband immediately prior to the

scheduled drug transaction with BARELA on or about August 23,

2019.        Agents found no narcotics or contraband and provided the

CS with $200 to complete the transaction with BARELA.

      12. Based on SA Thomas' observations and review of text

messages on the CS's phone, I am aware that on or about August

23, 2019, at approximately 12:15 p.m., the CS received a text

message from BARELA telling the CS that he/she could come by

after 1:00 in the afternoon.

      13. Based on SA Thomas's personal observations as part of

the surveillance team, and according to SA Thomas's

conversations with the CS and SA Thomas's review of text

messages, I know that the CS arrived to the corner at

approximately 1:30 p.m.       The CS then texted BARELA that the CS
had arrived and BARELA responded for the CS to park at the

corner.       At approximately 1:39 p.m., BARELA informed the CS that

BARELA was on his way to meet the CS.
      14. Based on my conversations with other law enforcement

officers, SA Thomas's conversations with the CS, and SA Thomas's
personal observations, I am aware that at approximately 1:40

p.m., officers on the surveillance team, Task Force Officers

Barraza and Oeland, saw BARELA exit the SUBJECT PREMISES.

BARELA walked from the north side of Agra Street, where the

                                      5
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 18 of 28 Page ID #:18



SUBJECT PREMISES sits, to the south side of the street opposite

the SUBJECT PREMISES and waited for a couple of minutes.           BARELA

then walked towards the CS's vehicle.        Surveillance lost sight

of BARELA for approximately 45 seconds as BARELA approached the

passenger side of the CS's vehicle.

     15. Based on SA Thomas's discussion with the CS and SA

Thomas' personal observations, I know that after approaching the

passenger side of the CS's vehicle, BARELA handed the CS 18

pills in a plastic Ziploc-style baggie, in return for $200.
Task Force Officer Mallette and SA Thomas saw BARELA walking

away from the front passenger window back towards the SUBJECT

PREMISES as the CS's vehicle departed the location after the

completion of the transaction.       Task Force Officer Oeland then

saw that BARELA walked back to the area of the SUBJECT PREMISES

and entered the property of the SUBJECT PREMISES through the

pedestrian gate.
     16. Based on my conversations with other law enforcement

officers and SA Thomas' personal observations, I know that after

the transaction, law enforcement officers again searched the CS
and his/her car for narcotics and other contraband.          The

officers noted that the CS no longer had the $200 in his/her
possession and instead had 18 pills in a plastic Ziploc-style

baggie.

      C.   The Pills that BARELA Sold the CS Contained Fentanyl
      17. Based on my conversations with other agents and review

of investigative reports, I know that law enforcement officers

conducted a preliminary test of the pills using a MX908 Mass

                                     6
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 19 of 28 Page ID #:19



 Spectrometer and found that the pills tested positive for

 acetaminophen.    Pharmaceutical oxycodone does not contain

 acetaminophen, which indicated to me that these are counterfeit

- pills.   Based on my training and experience, I know that

 acetaminophen is a common binder for fentanyl in counterfeit

 pills.

      18.    On August 26, 2019, the 18 pills that BARELA sold to

 the CS for $200 were sent to the DEA Southwest Regional

 Laboratory for forensic testing and further analysis.

      19. On or about September 11, 2019, SA Thomas received a
 report from the DEA Southwest Regional Laboratory which stated

 that the 18 pills sold by BARELA to the CS had been subjected to

 a gas chromatography analysis, and tested positive for

 Acetaminophen and N-Phenyl-N-[1-(2-phenylethyl)-4-piperidinyl]

 propanamide, commonly known as Fentanyl.

      D.    BARELA Sells 28 Pills to CS on December 4, 2019
      20. On December 4, 2019, at the direction of law

 enforcement, the CS contacted BARELA via text message stating
"Can you serve me."     BARELA replied "Yea."      CS stated to BARELA,

"I have 300."     No specific drug type or quantity was discussed

 during this text message exchange.

      21. I searched the CS for narcotics and other contraband

 with negative results.     The CS was provided with $300 to

 purchase pills from BARELA.     SA Thomas and I fitted the CS with

 an audio recording device, and SA Thomas and I transported the

 CS to the area of the SUBJECT PREMISES.



                                     7
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 20 of 28 Page ID #:20



      22. Once in the area, the CS texted BARELA "Here."           BARELA

responded "Walk up" at which time the CS walked up directly in
front of the SUBJECT PREMISES.       The CS's actions were observed

by surveillance units in the area.        Surveillance units observed

BARELA meet the CS at the pedestrian gate in the front yard of

the SUBJECT PREMISES.     Surveillance units then saw a hand-to-

hand transaction take place between the CS and BARELA.           The CS

then departed the area on foot, and surveillance saw BARELA

returning to the SUBJECT PREMISES.

      23. The audio recording device worn by the CS captured

BARELA stating to the CS, "Let me know how you like them dawg,

because if they don't hit I can just get different ones, you
know?"

      24. SA Thomas and I picked up the CS at the corner of Emil

Avenue and East Gage Avenue.       I immediately took possession of

28 pills from the CS.     I again searched the CS for narcotics and

other contraband after the transaction.        The CS no longer had

the $300 in his/her possession and had no other drugs or
contraband.

      25. Laboratory tests for these 28 pills are still pending.

The pills are consistent in appearance with the 18 pills BARELA

sold earlier that contained fentanyl.

      E.    Further Investigation of the SUBJECT PREMISES
      26. According to BARELA's most recent California

Department of Motor Vehicle ("DMV") issued driver's license,

which was issued in October 2014, BARELA resides at the SUBJECT

PREMISES.     Additionally, a public records check reveals that the

                                     8
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 21 of 28 Page ID #:21



SUBJECT PREMISES is listed as BARELA's residence as of August

2019 and the subscriber address for the phone used by BARELA to

arrange the drug sale to the CS is that of the SUBJECT PREMISES.

      27. In addition, as stated above, the CS was able to

identify the SUBJECT PREMISES as the location where he/she

obtained his/her narcotics; and BARELA both exited from and

returned to the SUBJECT PREMISES following the transactions on

both August 23, 2019, and December 4, 2019.

                V.   TRAINING AND EXPERIENCE REGARDING
                     EVIDENCE OF THE SUBJECT OFFENSES
     28. Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

           a.    Drug traffickers will frequently keep records,

documents, and other evidence pertinent to their drug

trafficking activities at their residence and areas associated

with their residence.     Individuals involved in drug trafficking

often conceal evidence of their drug trafficking in their

residences, as well as garages, carports, outbuildings,
vehicles, and other surrounding areas to which they have ready

access.

           b.    Drug traffickers often keep drugs and drug

proceeds in places where they have ready access and control such

as in their residence or car and in hidden compartments or areas

in their residences and cars to conceal them from others.           They

also often keep other items related to their drug trafficking




                                     9
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 22 of 28 Page ID #:22



activities, such as digital scales, cutting agents, and
packaging materials.

             c.   Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds.          Drug

traffickers often travel by car, bus, train, or airplane, both

domestically and to foreign countries, in connection with their
illegal activities in order to meet with co-conspirators,

conduct drug transactions, and transport drugs or drug proceeds.
             d.   Individuals involved in drug trafficking

generally sell narcotics for cash, as BARELA did to the CS in

this case.    Therefore, drug traffickers typically have

significant amounts of cash on hand, as proceeds of sales, to

purchase their own supplies, or as profits from their drug

trafficking activities.      In addition, drug traffickers often

have other assets generated by their narcotics business, or

purchased with cash earned, such as precious metals and stones,
jewelry, real estate, vehicles, and other valuables.             Drug

traffickers often keep these items, and records reflecting their

purchase or sale, such as automobile titles or deeds to

property, as well as evidence of financial transactions relating

to obtaining, transferring, secreting, or spending large sums of

money acquired from engaging in drug trafficking activities, in

their digital devices, residences, offices, garages, storage

buildings, automobiles, and safe deposit boxes.



                                    10
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 23 of 28 Page ID #:23



           e.    Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices.      Drug traffickers often keep records of

meetings with associates, customers, and suppliers on their

digital devices, including in the form of calendar entries and

location data.    Drug traffickers also often maintain books,

receipts, notes, ledgers, bank records, and other records

relating to the manufacture, transportation, ordering, sale and

distribution of illegal drugs.       The aforementioned records are

often maintained where drug traffickers have ready access to

them, such as on their cell phones and other digital devices in

their residences and cars.

           f.    Drug traffickers keep records of their illegal

activities for a period of time extending beyond the time during

which they actually possesses particular controlled substances,

in order to maintain contact with criminal associates for future

drug transactions, and to have records of prior transactions for

which, for example, they might still be owed payment, or might

owe someone else money.

           g.    Communications between people buying and selling

drugs take place by telephone calls and messages, such as e-

mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.           This

includes sending photos or videos of the drugs between the

seller and, the buyer, the negotiation of price, and discussion

of whether or not participants will bring weapons to a deal.             In

addition, it is common for people engaged in drug trafficking to

                                    11
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 24 of 28 Page ID #:24



have photos and videos on their cell phones of drugs they or

others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs or

facilitate drug sales.

             h.     It is common for drug traffickers to own multiple
phones of varying sophistication and cost as a method to

diversify communications between various customers and

suppliers.        These phones range from sophisticated smart phones
using digital communications applications such as Blackberry

Messenger, WhatsApp, and the like, to cheap, simple, and often

prepaid flip phones, known colloquially as "drop phones," for

actual voice communications.

           VI.     TRAINING AND EXPERIENCE ON DIGITAL DEVICES2
     29.     Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

             a.     Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.          Normally,

when a person deletes a file on a computer, the data contained



     2 As used herein, the term "digital device" includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.
                                     12
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 25 of 28 Page ID #:25



in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.      Similarly, files viewed on the

Internet are often automatically downloaded into a temporary
directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital deviceS often contain electronic evidence

related to a crime, the device's user, or the existence of
evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,
programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the
form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.



                                    13
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 26 of 28 Page ID #:26



            d.   Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

"booby traps" that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

      30.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

            a.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

            b.   Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

                                    14
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 27 of 28 Page ID #:27



      31.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

            a.   Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To
unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user's fingers on a device's

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user's face

with the user's eyes open for approximately one second.

            b.   In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked
for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

      32.   Thus, the warrant I am applying for would permit law

enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress BARELA thumb- and/or fingers on the


                                    15
Case 2:19-mj-05228-DUTY Document 1 Filed 12/09/19 Page 28 of 28 Page ID #:28



device(s); and (2) hold the device(s) in front of BARELA's face

with his eyes open to activate the facial-, iris-, and/or
retina-recognition feature.

      33. Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                             VII. CONCLUSION

      34. For all the reasons described above, there is probable

cause that the items listed in Attachment B, which constitute

evidence, fruits, and instrumentalities of violations of the

Subject Offenses, will be found at the SUBJECT PREMISES, as

described in Attachment A.




                                         Joshua Gilliano
                                         Special Agent, Drug
                                         Enforcement Administration

Subscribed to and sworn before me
this      day of December, 2019.



HONORABLE JEAN P. ROSENBLUTH
U.S. MAGISTRATE JUDGE




                                    16
